Response to Amendment
1.	This office action is in response to the amendment of 11/4/2022.  This case is being reopened 
for prosecution.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
3.	Claims 1-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP 2012200141 A) in view of Pheiffer (DE 102005040236 B3).
Ito et al. discloses an electronic device comprising:  a housing 3 (see Fig. 2); a support component 5 in which the support component 5 is a heat sink and has a thermal conduction layer comprising a top layer (the top surface) and a second layer 5a; and a support structure 1.  Ito et al. does not disclose the support component comprising a thermal conduction layer as recited nor a ratio as recited.  Pheiffer teaches a support component 1 (a heat sink, see Figs. 1 and 2) comprising a thermal conduction layer, the thermal conduction layer comprising a first layer of a first thermally conductive material disposed on a first surface of a second thermally conductive material 3 (the upper surface of material 3) and a second layer of the first thermally conductive material disposed on a second surface of the second thermally conductive material (the bottom surface of material 3), wherein the first layer of the first thermally conductive material and the second layer of the first thermally conductive material are connected (because heat travels from the first surface to the second surface as shown in the upper arrow 11, the surfaces are “connected” thermally).  The ratio as recited would have involved sizes of components which is generally recognized as within the level of ordinary skill in the art.  Regarding claim 2, the thermal conduction comprises a first surface (the top) and a second surface 5a opposite the first surface (the bottom), and since the support structure overlies the entire thermal conduction layer (see Fig. 2), the support structure comprises a first support layer (the top) overlying the first surface and a second support layer (the bottom) overlying the second surface.  The thermal conduction layer defines a first surface and a second surface as stated above.  Regarding claim 3, the support structure 1 comprises a first support layer (top layer) and a second support layer (bottom layer), and the support having the same thickness would have involved the change in the sizes of components which is generally recognized as being within the level of ordinary skill in the art.  Claim 4 would also have involved sizes of components.  Claims 5, 6 and 8 would have involved a change in the materials used in the device which is also recognized as being within the level of ordinary skill in the art.  The support component is planar as recited in claim 7.  Regarding claims 9 and 10, the device of Ito et al. comprises fasteners connecting various parts together, so it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used fasteners as recited, and the weld strength would have been a matter of design choice.  Regarding claim 21, the material defining through-holes would have been a matter of design choice since the device with still carry out its intended tasks with the arrangement.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763